Citation Nr: 0723033	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for eczema.

2.	Entitlement to service connection for headaches.

3.	Entitlement to service connection for a disorder 
manifested by bilateral ear pain.

4.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.	Entitlement to service connection for a dental disorder 
(claimed as a tooth extraction and gum perforation).

6.	Entitlement to an initial compensable evaluation for 
hypertension.

7.	Entitlement to an initial evaluation in excess of 10 
percent for depression/anxiety.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1998 to 
April 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.	Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that eczema, variously diagnosed as 
seborrheic dermatitis and acne, was incurred during 
active military.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
headache disorder related to her period of active 
military service.

3.	 Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that a disorder manifested by bilateral ear 
pain, variously diagnosed as otalgia, Eustachian tube 
dysfunction (ETD), otitis media, and otitis externa, was 
incurred during active military service.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
GERD related to her period of active military service.

5.	The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

6.	The veteran was not a prisoner of war during service; 
she has no adjudicated service-connected compensable 
dental disability or a dental condition clinically 
determined to be complicating a medical condition 
currently being treated by VA; and she is not a Chapter 
31 vocational rehabilitation trainee.

7.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
hypertension has been manifested by systolic blood 
pressure readings of 160 or more and diastolic blood 
pressure readings of 100, with a need to take prescribed 
blood pressure medication, but without objective 
evidence of predominant diastolic blood pressure of 110 
or more or a predominant systolic blood pressure of 200 
or more.  

8.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
depression/anxiety is manifested by essentially mild 
occupational and social impairment with mild social 
anxiety and concentration problems, without any 
intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, eczema, 
variously diagnosed as seborrheic dermatitis, was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.	A headache disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006)

3.	Resolving doubt in the veteran's favor, a disorder 
manifested by bilateral ear pain, variously diagnosed as 
otalgia, Eustachian tube dysfunction, otitis media, and 
otitis externa, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

4.	GERD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

5.	The criteria for service connection for a dental 
condition (for purposes of payment of disability 
compensation or for purposes of receiving VA outpatient 
dental treatment) are not met.  38 U.S.C.A. §§ 1110, 
1712, 5107, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2006).

6.	The schedular criteria for an initial 10 percent rating, 
but no higher, for hypertension are met.  38 U.S.C.A. 
§§ 1155, 5103-5107A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code (DC) 7101 
(2006).

7.	The schedular criteria for an initial rating in excess 
of 10 percent for depression/anxiety are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claims for service connection for headache and 
dental disorders and GERD and an increased rating for 
depression/anxiety are being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to her.  Although 
the decision herein grants service connection for eczema and 
ear pain disabilities, and a compensable evaluation for 
hypertension, the Board leaves to the RO to assign the 
appropriate disability evaluations and effective dates for 
eczema and ear pain, and an appropriate effective date for 
the compensable rating for hypertension.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claims. 

In a September 2002 letter, issued prior to the January and 
March 2003 rating decisions, in a December 2003 letter, 
issued prior to the May 2004 rating decision, and in an 
August 2004 letter, the RO informed the appellant of its duty 
to assist her in substantiating her claims under the VCAA, 
and the effect of this duty upon her claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, she does not have medical expertise. Therefore, she 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. at 128.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).



A.	Service Connection for Eczema

The veteran seeks service connection for eczema that she 
claims started in service and continues to the present time.

When examined for enlistment in October 1997, the veteran's 
skin was normal.

Service medical records reflect that, in November 1999, no 
dermopathy was noted.

In August 2000, the veteran was seen for complaints of 
dandruff in her scalp for six months after using anti-
dandruff shampoo.  On examination, her scalp was noted to 
have a few patches of white flakes around the edge.  The 
assessment was seborrheic dermatitis for which a shampoo was 
prescribed.

Post service, a November 2002 clinic record indicates that 
the veteran was seen with complaints of eczema behind her 
ears for several months.  On examination, there was slight 
scale in the post auricular folds, left greater than right.  
Seborrheic dermatitis was assessed.

According to a March 2003 clinic record, the veteran 
requested a referral to a dermatologist for increased acne 
lesions to her face.  She was observed to have a few acne 
lesions to her forehead and upper back, accessed as acne.

In June 2003, the veteran was seen with complaints of acne 
and blemishes, assessed as post-inflammatory 
hyperpigmentation.  Also noted was "eczema" on the lips for 
one month, with symtoms for which no assessment was rendered; 
and her complaint of dandruff and report of some benefit from 
prescribed shampoo was also noted.

A March 2004 clinic record indicates the veteran was seen in 
the ear, nose, and throat (ENT) clinic regarding ear pain, 
and noted to have a past medical history of dermatitis, 
eczema, and recurrent otitis externa.  She reported eczema on 
other body parts.  The assessment was recurrent otitis 
externa.  The examiner said that eczema may be a risk factor 
for the veteran.

An April 2004 record indicates that the veteran was seen for 
follow up of acne and blemishes and had no treatment for 
several months.  Trace acne was noted with two or three 
macules of post-inflammatory pigmentation.  

When seen in June 2004, for follow up of her acne, the 
veteran said she was not using any treatment and her face was 
described as quite clear.

The veteran has contended that service connection should be 
granted for eczema.  As the medical evidence of record shows, 
she was treated in service for seborrheic dermatitis and, 
after service, was seen for complaints of eczema, variously 
assessed as seborrheic dermatitis, and acne.  The Board finds 
that the evidence is equally balanced as to whether the 
veteran has eczema as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for eczema is in 
order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

B.	Service Connection for Headaches

The veteran seeks service connection for headaches that she 
attributes to her period of active service.  In her August 
2004 written statement, the veteran said she was told by a 
physician that her headaches were caused by her high blood 
pressure and stress.

Service medical records reflect that in October 2001, the 
veteran as seen for complaints of a frontal headache with 
intermittent feverishness and had congestion the previous 
week.  The assessment was viral syndrome.  An October 2001 
mental health record includes the veteran's somatic complaint 
of mild headaches.  On a June 2002 annual gynecological 
examination report, the veteran did not indicate that she had 
a history of frequent or severe headaches.  When examined for 
separation, the veteran noted that disorders she had on 
active duty for which she did not seek medical care included 
headaches.

Post service, in January 2003, VA afforded the veteran a 
private medical examination in conjunction with her claims.  
According to the examination report, her headaches started 
when she began to suffer anxiety and depression.  The veteran 
said that both of those were presently better and she was not 
currently suffering them at all.  Upon clinical examination, 
the examining physician concluded that the veteran's 
headaches were no longer a problem. 

An August 8, 2003 annual gynecological examination report 
reflects that the veteran did not report that she had 
frequent or severe headaches.  

In December 2003, the veteran was seen with complaints that 
included headaches behind the eyes.  A headache disorder was 
not diagnosed.

When seen on January 21, 2004, it was noted that the veteran 
was recently started on Norvasc and also took Aciphix.  She 
still had some headaches with no change from prior to 
starting medications.  The assessment at that time included 
hypertension under better control that needed to be monitored 
and that medication adjustment may be needed.  GERD and 
depression were also diagnosed.

The veteran has contended that service connection should be 
granted for a headache disorder.  The record demonstrates 
that no diagnosed headache disorder was found in service or 
on separation from service.  Moreover, on VA examination 
after the veteran's separation from service, there was no 
showing that the veteran had a diagnosed headache disorder.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has chronic headache disorder.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has a headache disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

Nor is there any objective evidence that the veteran's 
complaints of headaches are associated with her service-
connected hypertension.  (Service connection shall be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006); see 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(a)). In the context of claims 
for secondary service connection, there must be medical 
evidence showing an etiologic relationship between the 
service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  Secondary service connection may also be 
warranted for a non- service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995)).

As such, the veteran's claim for service connection for 
headaches must be denied.

C.	Service Connection for a Disorder Manifested 
by Bilateral Ear Pain

When examined for enlistment in October 1997, the veteran 
denied having any ear trouble, neither an ear nor a hearing 
abnormality were reported on examination, and she was found 
qualified for active service.

Service medical records indicate that, in August 1998, the 
veteran was seen for complaints of right ear pain and a left 
ear that felt plugged.  

In November 1998, the veteran was seen for complaints of 
bilateral ear pressure.  She had moderate cerumen in her 
ears.  The assessment was cerumen impaction resolved.

In January 1999, the veteran was seen again for an ear 
problem and had cerumen impaction in her right ear.  The 
assessment was cerumen impaction and irrigation was 
performed.   

When seen in the clinic in February 1999, the veteran 
complained of bilateral ear pain.  Her right tympanic 
membrane was mildly restricted and the left one was dull.  
The assessment was bilateral otitis media treated with 
prescribed medications.  She was seen at the end of the month 
for ear pain and signs of active infection.  

In April 1999, the veteran complained of intermittent 
bilateral otalgia.  Examination was normal and bilateral 
otalgia was assessed.

In November 1999, the veteran was seen for an earache and 
congestion.  Both tympanic membranes were partially occluded 
by cerumen.  The assessment was impacted tympanic membranes 
that were irrigated, and otalgia.

According to a May 2000 clinic record, the veteran was seen 
for complaints of an earache diagnosed as otalgia, with a 
need to rule out Eustachian tube dysfunction (ETD).

An October 2000 record indicates that the veteran reported 
having clogged ears and decreased hearing.  Her tympanic 
membranes were normal with a normal tympanogram.  The 
assessment included ETD and cerumen was removed.

The veteran was seen again for complaints of decreased 
hearing in February 2001 and noted to have bilateral impacted 
cerumen that was irrigated.

A May 2001 clinic record indicates that the veteran reported 
previous ear infections.  Her right ear canal was red and 
both had cerumen.  The diagnoses included otitis externa in 
the right ear and impacted cerumen.  The cerumen was 
irrigated later in the month.

When seen in March 2002, when she was examined prior to 
separation from service, the veteran complained of ear pain.  
The assessment included ETD.

Post service, in June 2002, the veteran was seen in an 
outpatient clinic with complaints ear pain and noted to have 
a history of wax build up.  Her left tympanic membrane was 
retracted.  The assessment included ETD.

In January 2003, VA afforded the veteran a private medical 
examination.  The examination report indicates that the 
veteran had a problem since 1998 with fluctuating symtoms 
more in her left than her right ear.  Her symtoms included a 
feeling of fluid and pressure in the ear with pain that 
caused hearing loss.  She denied symtoms of dizziness or 
noises in the ear.  She had no headaches at present.  The 
veteran felt her symtoms during the examination.  She had one 
or two attacks a month that lasted from days to months, but 
usually averaged two weeks.  She took Sudafed that helped.  
Her only nasal symptom was sneezing.  She also had a clicking 
left jaw that started in about 2000.  

On examination, the veteran's nasal mucosa was mildly 
reactive, indicative of slight rhinitis.  The orophyarynx was 
clear.  Wax was removed from the right ear to show a normal 
external canal and tympanic membrane, as was the left.  There 
was an obvious clicking of the left temporomandibular joint.  
The physician reported normal hearing with no sign of any 
fluid, although it was noted that the veteran's problem 
fluctuated.  Her only present relevant symptom was the left 
clicking temporomandibular joint.  A correlation between a 
chronic dysfunction of the temporomandibular joint and ETD 
was noted and an assessment by an oral surgeon was suggested.

A February 2003 medical record indicates that the veteran was 
seen in the clinic and had increased sand-like cerumen in her 
ears with normal tympanic membranes.  The assessment included 
intermittent ETD, per history.

In October 2003, the veteran was seen for complaints of right 
ear pain and assessed with right otitis externa.

A November 2003 medical record indicates that the veteran was 
seen for complaints of ear pain and her past history of ear 
infection and otitis externa was noted, with similar current 
pain.  The assessment was otitis externa.

When seen in January 2004, the veteran complained of 
bilateral ear pain.  Her right ear pain was greater than left 
ear pain.  Right external otitis was diagnosed.

According to the March 2004 ENT clinic record, the veteran 
had recurrent bilateral otitis externa, at least five 
episodes in the past 18 months.  The assessment was recurrent 
otitis externa. 

The veteran has contended that service connection should be 
granted for a disorder manifested by bilateral ear pain, 
variously diagnosed as otalgia, ETD, otitis media, and otitis 
externa.  As the medical evidence of record shows, she was 
treated in service for otalgia, otitis media, ETD, and otitis 
externa and, after service, was seen for ETD and otitis 
externa.  The Board finds that the evidence is equally 
balanced as to whether the veteran has a disorder manifested 
by bilateral ear pain, variously diagnosed as otalgia, ETD, 
otitis media, and otitis externa, as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a disorder 
manifested by bilateral ear pain, variously diagnosed as 
otalgia, ETD, otitis media, and otitis externa, is in order.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

D. Service Connection for GERD

The veteran also seeks service connection for GERD (claimed 
as acid reflux) that she attributes to her period of active 
service.  In her August 2004 written statement, the veteran 
said she developed acid reflux after dental surgery to remove 
a dental pin left in her gum from a prior filling.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, acid reflux or GERD.

Post service, the January 2003 examination report is not 
referable to complaints or diagnosis of GERD.

The other post service medical records include a February 
2003 diagnosis to the effect that GERD was suspected.  In 
December 2003, GERD, per (the veteran's) history, was noted 
and, in January 2004, the veteran was diagnosed with GERD.

The veteran has contended that service connection should be 
granted for GERD.  Although the evidence shows that the 
veteran currently has GERD, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that service medical records are not 
referable to treatment of acid reflux or GERD in service and 
the first post service evidence of record of GERD is from 
February 2003, when GERD was only suspected, and from January 
2004, when it was diagnosed, more 18 months after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's GERD 
to service or any incident of service has been presented.

E.	Service Connection for a Dental Disorder (claimed 
as a tooth extraction and gum perforation).

The veteran contends that she is entitled to service 
connection for a tooth extraction and gum perforation.  
Preliminarily, the Board notes that in its May 2004 decision 
denying service connection for the veteran's claimed dental 
condition, the RO noted evidence of an extraction and advised 
the veteran that she would be scheduled for a dental exam to 
determine treatment.  An exam was determined to be 
unnecessary and, in June 2004, the veteran's records were 
evaluated by a VA dentist as described below.  The Board has 
reviewed all the evidence set forth previously and finds that 
service connection for tooth extraction and gum perforation 
is not warranted.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b)

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the regulations clearly provide 
that replaceable missing teeth are not disabling conditions 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment if certain criteria are met.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306 (1993), a claim for service connection is 
also considered a claim for VA outpatient dental treatment.

In the present case, the veteran has not alleged any dental 
trauma in service; simply that she experienced a tooth 
extraction and gum perforation.  The available August 1998 
initial examination indicates root canal therapy (RCT) per 
radiolucency at teeth #19 and 30.  A February 1999 
examination shows the veteran's mouth and gums were normal 
and she had a crown on tooth # 19.  In April 1999, the record 
indicates that tooth # 19 was surgically removed.  In June 
1999, 3 Amal pins were placed at tooth #30.  An October 2000 
record indicates the veteran's dental clearance was Class I.

Post-service, the June 2004 dental rating sheet indicates a 
VA dentist reviewed the veteran's service medial records and 
found no evidence of trauma related to her teeth for 
treatment purposes.  It was noted that tooth #19 was 
extracted in service but the conditions that required the 
extraction existed prior to service.

Post service dental records, dated from November 2002 to 
October 2004, indicate that, in November 2002, results of a 
periodic periodontal examination showed a pin in gingiva at 
tooth #30 and the veteran was asymptomatic.  In December 
2002, the veteran was evaluated for pin perforation on 
lingual at tooth #30.  The examination revealed a threaded 
pin perforating tooth #30 lingual and running parallel to the 
lingual portion of the mesial root.  The veteran had a 
history of RCT many years ago and the pin retained MODFL 
(mesial occlusal facial?) was done in service.  The diagnosis 
was perforated pin from pin-retained MODFL at tooth #30.  In 
January 2003, the veteran underwent periodontal surgery to 
tooth #30 with perforated pin removal and repair.  In October 
2004, surgical extraction of tooth #30 was performed.   

As the veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150, there is no basis for an 
award of compensation based on the veteran's claim of loss of 
teeth.  There is no evidence the veteran had maxillary dental 
loss due to trauma in service, nor was the veteran a prisoner 
of war.

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility 
for dental treatment are set forth in 38 C.F.R. § 17.161.  
See 38 U.S.C. § 1712.  Only three of those classes are 
potentially applicable in this case, which are analyzed 
below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria. 38 C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days. 
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment.  Thus, she does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 
U.S.C.A. § 1712(a)(1)(B).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has not alleged that she suffered dental trauma 
in service, nor does the evidence indicate such.  As such, 
the veteran does not meet the Class II (a) criteria for 
service connection for a noncompensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).

In sum, the record reflects that the veteran's tooth #19 had 
a crown at entry into service and was subsequently extracted 
in April 1999 after 180 days or more of service but service 
connection is not warranted for tooth #19.  Consideration for 
outpatient treatment for tooth # 19 was rendered by the RO in 
June 2004.  Furthermore, based on the above, service 
connection for tooth #30, extracted in October 2004, is not 
warranted.  See 38 C.F.R. § 3.381(d)(1).

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for tooth 
extraction and gum extraction.  The veteran's claim for tooth 
extraction and gum perforation does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the claim is denied.

F.	Disabilities Denied

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that she has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of her claimed headache disorder, GERD, and dental 
disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed headache disorder, GERD, and dental 
disorder.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for a headache disorder, GERD, and a dental 
disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
headache disorder, GERD, and a dental disorder is not 
warranted.

III.	Increased Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected hypertension and depression/anxiety and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that the January and March 2003 rating 
decisions granted service connection and 10 percent, and 
noncompensable, ratings for the veteran's depression/anxiety 
and hypertension, respectively.  The RO received the 
veteran's timely notice of disagreement as to the ratings 
assigned for these disabilities.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.




A.	An Initial Compensable Evaluation for 
Hypertension

The veteran's service-connected hypertension is currently 
assigned a non-compensable rating under DC 7101.  38 C.F.R. § 
4.104, DC 7101.

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.  A 20 percent rating is warranted when diastolic pressure 
is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  
Id.

The objective medical evidence of record does shows systolic 
blood pressure readings of 160 or more on February 3, 2003 
(163), April 25, 2003 (161), December 5, 2003 (181, 163), and 
December 29, 2003 (162), and diastolic blood pressure 
readings of 100 or more on April 25, 2003 (103), December 5, 
2003 (111, 110), and December 29, 2003 (105).  The record 
also reflects that since approximately January 2004, the 
veteran takes prescribed blood pressure medication.  As such, 
an initial 10 percent rating but no more, is warranted for 
the veteran's service-connected hypertension.  However, a 
higher rating is not warranted, as there is no objective 
evidence of predominant diastolic blood pressure of 110 or 
more or a predominant systolic blood pressure of 200 or more.  

As such, an initial 10 percent rating, but no higher, is 
warranted for the veteran's service-connected hypertension.  
The benefit of the doubt has been resolved in the veteran's 
favor to this limited extent.

B.	An Initial Evaluation in Excess of 10 
Percent for Depression/Anxiety

The veteran's service-connected depression/anxiety is 
currently assigned an initial 10 percent rating under DC 9400 
(for depression).  Under the General Rating Formula for 
Mental Disorders, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, DC 9400.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  In determining whether the 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, and mood. Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.  The sole 
basis for a 100 percent rating is total occupational and 
social impairment.  Sellers v. Principi, 372 F. 3d 1318 (Fed. 
Cir. 2004).

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting from 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  A GAF 
score of 80 denotes no more than slight impairment in social 
and occupational functioning; and a GAF score of 90 denotes 
good functioning in all areas.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health- illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

The veteran's service medical records indicate that, starting 
in August 2000, she was treated for mild anxiety symtoms that 
appeared to be social/interpersonal but not extreme, causing 
increased isolation.  The veteran was afraid of embarrassing 
herself and had some concentration difficulty.  She denied 
panic attack symtoms or a decrease in social activity.  Her 
speech was normal, insight and judgment were good, and she 
denied suicidal or homicidal ideations.  Her affect was 
euthymic.  The Axis I diagnosis was adjustment disorder with 
anxiety and a need to rule out mild generalized anxiety 
disorder.  A GAF score of 85 was assigned.  Treatment 
included prescribed medication.

In March 2001, the veteran was seen by a psychiatrist who 
noted that the veteran was not in physical distress and had 
good eye contact.  Her thought process was coherent and 
relevant without formal thought disorder.  Cognitive function 
was grossly intact.  Anxiety not otherwise specified was 
diagnosed and a GAF score of 90 was assigned.   

In October 2001, the veteran was seen in the mental health 
clinic because she said her husband told her to come.  It was 
noted that she was irritable, moody, suspicious, and fearful.  
She said she was particularly selected for deployment and 
"they" wanted to kill her.  She was unable to sleep in her 
house, and slept in her car.  She feared being killed.  Her 
mood was depressed, anxious, fearful, appropriate, and flat.  
She denied suicidal thoughts.  Her thought process was 
relevant and coherent.  She endorsed paranoid thoughts.  She 
had a somatic complaint of a mild headache.  Her appetitie, 
interest in sex, and sleep, were all decreased.  The 
diagnosis was acute stress disorder (paranoid features) with 
a need to rule out paranoid disorder.  She was admitted to 
the Hampton Behavioral Health.  Later dated record entries in 
October and November 2001 indicate that the veteran was seen 
in the outpatient mental health clinic and received 
prescribed medication for her psychiatric disorder.

When examined prior to separation in March 2002, the veteran 
noted that she was psychiatrically hospitalized.  

Post service, an August 2002 record indicates that the 
veteran was examined for an employment clearance.  She 
reported leaving service in April 2002 and that she was seen 
in the mental health clinic in 1999 for depression and, 
again, in October 2001 when she was hospitalized and 
prescribed Zoloft for her depression.  She denied any 
suicidal or homicidal ideations at that time.  She felt her 
depression improved since getting out of service.  She denied 
any current suicidal or homicidal ideations or problems at 
the time.  She was cleared for employment. 

A January 2003 private psychiatric examination report 
indicates that the veteran said that she was "well back to 
her normal self" although she suffered from a degree of low 
grade social anxiety for most of her adult life that remained 
with her and created some problems with meeting new people or 
being in crowded places.  It was noted that she was very 
unhappy with her work colleagues and environment.  Her 
problems were compounded when she was inexplicably excluded 
from practical training and was the only person in her 
department to be deployed to Afghanistan.  The anticipation 
of this made her extremely anxious, frightened, and panicky, 
such that she was psychiatrically hospitalized for one week.  

Thereafter, the veteran returned to work, evidently in a new 
unit, her deployment to Afghanistan was cancelled, and she 
underwent regular psychological treatment until January 2002 
with a psychiatrist who prescribed anti-depressant 
medications.  The veteran no longer had the panic symtoms or 
severe anxiety she suffered then.  It was further noted that 
at no time did the veteran experience a persistent depressive 
disorder.  There was no persistent anhedonia and she was not 
suicidal, though while in service she felt quite useless and 
lacking in confidence regarding her work role.

While the veteran was going through a particularly difficult 
time, her concentration was poor and her sleep was affected, 
but was good now.  Her concentration was not still 100 
percent, but was much better.  Her appetite was fine.  The 
examining psychiatrist said that, on balance, the veteran 
suffered from an acute anxiety disorder, probably panic 
disorder, in relation to the prospect of being sent to 
Afghanistan.  With that stressor removed, she recovered, but 
remained with the background anxiety she had for many years.  

The veteran was currently married for four years to her 
husband who was in the military and described their 
relationship as "okay".  She had one close friend but was 
otherwise socially isolated.  She was in regular touch with 
her family.  In her spare time, she watched television, 
enjoyed going to the movies, did not appear to go out much 
with her husband, and went to evening classes after work.  
The veteran worked as a secretary and enjoyed it. 

On examination, it was noted that the veteran was a smartly 
dressed young woman with reasonably good rapport who was 
somewhat reticent at times when discussing more personal 
matters.  Her affect was normally reactive and appropriate to 
the interview situation and there was no evidence of 
depression, elation, or irritability.  Speech was normal and 
there was no evidence of abnormal beliefs.  Cognitive 
functioning was intact.  The psychiatrist found no evidence 
of psychiatric disorder in the veteran apart from some mild 
social anxiety that mainly affected her social life but was 
clearly a risk problem for psychological problems in the 
future via its impact on her social isolation.  It was 
possible there were some residual but objectively undetected 
problems with her concentration that may make it harder for 
her to study complex or more difficulty subjects than she was 
used to doing.  However, it did not impact significantly on 
her ability to carry out her day-to-day functions or continue 
her job.

A November 2003 medical record indicates that the veteran was 
seen for marital problems. It was noted that she was 
previously seen for work related issues described as 
organizational problems.  She felt feeling sad, angry, and 
frustrated.  She was also fatigued, with a loss of sex drive 
and periods of very low energy.  It was noted that the 
veteran reported a problem with her husband and in-laws who 
interfere.

On March 31, 2004, the veteran and her husband were seen for 
a marital evaluation.  It was noted that she was alert and 
oriented with no suicidal or homicidal ideations.  Partner 
relationship problems were noted.

In April 2004, the veteran was seen in the outpatient clinic 
for complaints of a lack of libido for five years.  It was 
noted that she took Zoloft and then Celexa but stopped the 
medication because it felt too strong for her.  

According to a May 2004 record, the veteran was seen in the 
obstetric and gynecology clinic regarding her complaints of 
decreased libido.  She reported stress in her life that 
included adjustment to living in the United Kingdom and a 
busy and occasionally unavailable husband.  She denied 
suicidal or homicidal ideations.  Upon examination, the 
assessment was decreased libido with symtoms to suggest 
depression.   

Upon review of the objective and probative evidence of 
record, the Board is of the opinion that an initial rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected depression/anxiety.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

In this regard, at the January 2003 VA examination, the 
psychiatrist found no evidence of psychiatric disorder in the 
veteran apart from some mild social anxiety.  The veteran had 
some concentration problems and anxiety, suggesting symptoms 
present only during periods of significant stress, as 
required for a 10 percent evaluation.  However, her affect 
and speech were normal and there was no evidence of 
depression, elation, or irritability.

Furthermore, the other probative medical evidence does not 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  While the veteran exhibited panic attacks and 
suspiciousness in 2001 while in service, by her own admission 
and the 2003 psychiatrist's report, such symtoms were 
alleviated by her cancelled deployment to Afghanistan, and 
subsequent discharge from service.  In fact, the psychiatrist 
in 2003 specifically stated that even if the veteran had some 
residual (but objectively undetected) concentration problems, 
they do not impact significantly on her ability to perform 
her day to day functions or her job.

While the veteran reported fatigue in November 2003, there is 
simply no objective evidence of sleep difficulty such as to 
demonstrate that she experienced chronic sleep impairment as 
required for an increased evaluation of 30 percent.

As such, the Board finds that the preponderance of the 
objective medical evidence of record is against an initial 
rating in excess of 10 percent for the veteran's service-
connected depression/anxiety.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing in the record on appeal that the appellant's 
service-connected depression/anxiety has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

C. Both Disabilities

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
depression/anxiety and hypertension, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed her original 
claim for service connection have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.






(CONTINUED ON NEXT PAGE)




ORDER

Service connection for eczema, variously diagnosed as 
seborrehic dermatitis, is granted.

Service connection for headaches is denied.

Service connection for a disorder manifested by bilateral ear 
pain, variously diagnosed as otalgia, Eustachian tube 
dysfunction, otitis media, and otitis externa, is granted.

Service connection for gastroesophageal reflux disease is 
denied. 

Service connection for a dental disorder (claimed as a tooth 
extraction and gum perforation) is denied.

An initial 10 percent rating for hypertension is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial rating in excess of 10 percent for 
depression/anxiety is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


